Case 1:09-cr-00524-JSR Document 174 Filed 08/10/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

y 09-cr-524 (JSR)

CHIGBO PETER UMEH,
ORDER

 

Defendant.

 

 

 

JED S. RAKOFF, U.S.D.J.

On April 28, 2011, defendant Chigbo Peter Umeh was convicted
after a trial of conspiring to distribute five kilograms or more
of cocaine knowing that such substances would unlawfully be
imported in the United States. On July 28, 2011, the Court
sentenced Umeh to 360 months’ imprisonment. Umeh’s projected
release date is January 16, 2036. On June 23, 2020 Umeh, who is
currently housed at Allenwood Low FCI, moved for compassionate
release pursuant to 18 U.S.C. § 3582. Citing Umeh’s good health at
the time of sentencing, a lack of evidence that Umeh suffered any
heightened risk from COVID-19, and the lack of documented cases of
infection among inmates at any of the Allenwood facilities, the
Court denied Umeh’s motion. See ECF No. 168.

On July 1, 2020, the Court received a letter from Umeh seeking
reconsideration of this denial, based on health conditions that he

failed to disclose in his initial motion. The Court appointed

 

 

 

 

 

 
Case 1:09-cr-00524-JSR Document 174 Filed 08/10/20 Page 2 of 4

counsel, Patrick Joyce, Esq., to bring a formal motion for
reconsideration. Although the Court is very grateful to defense
counsel for his excellent submission, which clarifies that Umeh
has in fact met the “extraordinary and compelling” circumstances
prong of 18 U.S.C. § 3582, the Court ultimately denies the motion
for reconsideration on the ground that the Section 3553(a) factors
counsel against release.

Upon receipt of a properly filed § 3582(c) (1) (A) motion a
court may reduce the petitioner’s sentence if, after
consideration of the 18 U.S.C. § 3553(a) factors, it finds that
“extraordinary and compelling reasons” warrant such a reduction.
Where, as here, defendant ask the Court to reconsider its prior
denial of compassionate release, the Court may only do so if the
defendant “can point to controlling decisions or data that the
court overlooked” or if such reconsideration is necessary “to
correct a clear error or prevent manifest injustice.” Shrader v.

CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.1995) (citations and

 

internal quotation marks omitted).

Umeh has successfully provided the Court with “new data”
that supports reconsideration of the Court’s prior finding that
Umeh failed to satisfy the “extraordinary and compelling
reasons” prong of § 3582(c). In his present motion, Umeh
provides previously undisclosed evidence that he is obese,

suffers from uncontrolled hypertension, and carries the sickle

 

 

 

 
Case 1:09-cr-00524-JSR Document 174 Filed 08/10/20 Page 3 of 4

cell trait. The Government does not dispute that at least
obesity presents an “extraordinary and compelling reason[]” for
release in light of the present COVID-19 pandemic because the

Centers for Disease Control and Prevention recognizes obesity as

 

a condition that places an individual at increased risk for
severe illness from COVID-19.1! Accordingly, and contrary to its
prior finding that was made without the benefit of Umeh’s full
medical information, the Court finds that Umeh has now
demonstrated the existence of extraordinary and compelling
reasons that might in some circumstances warrant compassionate
release.

Nonetheless, the Court, after careful reconsideration,
adheres to its prior conclusion that compassionate release is
not warranted in this case. This is because the § 3553(a)
factors strongly counsel against a sentence reduction in Umeh’s
case.

The Court’s original sentence of 360 months was necessary
to reflect the seriousness of Umeh’s offense, promote respect
for the law, and provide just punishment. See 18 U.S.C. §
3553(a). Umeh’s crime was very serious; Umeh was a leading

participant in a conspiracy to bribe foreign government

 

1 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.
Case 1:09-cr-00524-JSR Document 174 Filed 08/10/20 Page 4 of 4

officials and traffic literally thousands of kilograms of
cocaine around the world. See PSR Iq 11-47. To release Umeh now,
even to home confinement, would not reflect the seriousness of
his offense and would in fact allow him to escape not only the
30 years’ imprisonment imposed by the Court but even completion
of the mandatory minimum of twenty years’ imprisonment that he
was subject to at sentencing. Further, Umeh’s full sentence is
necessary to afford specific deterrence. See 18 U.S.C. §
3553(a). Umeh committed the instant offense after having already
served a 97-month sentence for a scheme to import heroin into
the United States. Id. (9 64-72. Given that 97 months’
imprisonment was not enough to deter Umeh before, the Court
believes that substantially more than the 112 months’
imprisonment Umeh has served thus far on the instant offense is
necessary to afford adequate deterrence.

Accordingly, upon reconsideration, Umeh'’s motion for

compassionate release motion is once again denied.

 

SO ORDERED.
Dated: New York, NY QL
C/ <—-
August /C/, 2020 JED S. RAKOFF, U.S.D.Jd.

 

 

 

 

i
